                 Case 19-60216-lkg       Doc 63        Filed 07/16/20   Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF ILLINOIS
                                  BENTON DIVISION

In re:                                         )
         Chelsea L. Potter,                    )        Case No.: 19-60216
                                               )
                        Debtor.                )        Chapter 7


               NOTICE OF MOTION BY UPRIGHT LAW TO CLOSE CASE

         PLEASE TAKE NOTICE that on July 16, 2020, Deighan Law LLC, doing business in

the State of Illinois as UpRight Law LLC (“UpRight Law”), filed a Motion by UpRight Law to

Close Case (the “Motion”) in which it seeks an order discharging the Chapter 7 Trustee and closing

this bankruptcy case. A copy of the Motion was, or is being, served on you via electronic means

through the Court’s CM/ECF system or via U.S. Mail.

         Any and all objections to the Motion must be filed electronically on or before July 30,

2020 with the United States Bankruptcy Court for the Southern District of Illinois. Objections

must set forth the legal and factual bases therefor.

         In the event no objections are filed, the Court will enter an Order granting the Motion. If

objections are timely filed and served, the Court will conduct a hearing on Wednesday, August

12, 2020, at 9:00 a.m. in the United States Bankruptcy Court for the Southern District of

Illinois, Federal Courthouse, 301 West Main Street, Benton, Illinois 62812. The hearing will

be conducted telephonically in accordance with the procedures set forth on the Court’s website.


Date: July 16, 2020                                            Respectfully submitted,


                                                                /s/ Charles A. Armgardt
                                                               Charles A. Armgardt
                                                               DEIGHAN LAW LLC
                                                               79 W. Monroe St., 5th Floor
                                                               Chicago, Illinois 60603
                                                               carmgardt@uprightlaw.com

                                                               Counsel for Deighan Law LLC
                                                               d/b/a UpRight Law LLC and
                                                               Eric Homa

                                                   1
                Case 19-60216-lkg       Doc 63       Filed 07/16/20    Page 2 of 2




                                      Certificate of Service



       I, the undersigned attorney, hereby certify that on July 16, 2020, I filed the foregoing Notice

of Motion by UpRight Law to Close Case through the Court’s CM/ECF system, which will

effectuate service upon all parties registered to receive service by electronic means.

       In addition, on or around July 16, 2020, I served the forgoing Notice of Motion by UpRight

Law to Close Case upon the following individual(s) via first-class U.S. Mail, postage pre-paid,

addressed as follows:


       Chelsea L. Potter
       21741 E 100th Ave
       Dieterich, IL 62424

                                                                /s/ Charles A. Armgardt
                                                               Charles A. Armgardt
                                                               DEIGHAN LAW LLC
                                                               79 W. Monroe St., 10th Floor
                                                               Chicago, Illinois 60603
                                                               carmgardt@uprightlaw.com

                                                               Counsel for Deighan Law LLC
                                                               d/b/a UpRight Law LLC and
                                                               Eric Homa




                                                 2
